Citation Nr: 1633711	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-25 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a low back disorder, to include lumbosacral spondylosis with bilateral radiculopathy, status-post spine surgery.
 
3.  Entitlement to service connection for a deviated nasal septum.
 
4.  Entitlement to service connection for chronic allergies.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was later transferred to the Detroit, Michigan RO.

The Board notes that, in an April 2005 rating decision, the RO denied service connection for a deviated nasal septum.  Since then, additional service medical records pertinent to the Veteran's claims were received by VA, and the RO reconsidered the claims on their merits.  In this regard, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, so that the Board may adjudicate the current claim for service connection as original, rather than as a reopened, claims. 38 C.F.R. § 3.156(c).

In January and August 2015, this matter was remanded for further development.  The Board finds that there has been substantial compliance with the directives of this latest Remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim is now ready for appellate review.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus were previously before the Board.  However, these issues were granted by the RO in an October 2015 rating decision and are no longer on appeal.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disorder is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Although the record establishes that the Veteran's right wrist disorder existed prior to service, the presumption of soundness is not overcome by clear and unmistakable evidence demonstrating that this same condition was not aggravated by service; and, by operation of law, the Veteran is presumed to have entered service in sound condition with respect to his wrist.
 
2.  The record evidence is at least in relative equipoise as to whether the Veteran's right wrist was manifested as a direct result of his active military service.

3.  A probative diagnosis of deviated septum is not demonstrated by the evidence of record.  
4.  A probative diagnosis of chronic allergies is not demonstrated by the evidence of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2015).

2.  Service connection for a deviated septum is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Service connection for chronic allergies is not established.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to Notify and Assist

Wrist Disorder

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, no further notice or assistance is required.

Deviated Septum and Chronic Allergies

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Correspondence sent to the Veteran in August 2009 explained the evidence necessary to substantiate a claim for service connection, as well as the respective duties of VA and the Veteran in obtaining evidence in support of the claim.  The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the duty to notify has been satisfied.

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The claims file has been thoroughly reviewed and contains the service treatment records, VA and private treatment records and lay evidence submitted by the Veteran.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in multiple VA examinations for his claims, the results of which have been included in the electronic file for review.  The examinations involved a review of the Veteran's records, and a thorough in-person examination, supported by sufficient rationale.  Therefore, the Board finds that the April 2010, and February 2016 VA examinations, taken as a whole in light of the deficiencies noted in the prior Board remand decisions, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide the issue decided herein.  He has been given ample opportunity to present evidence and argument in support of the claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2014).  The term "noted" denotes only such conditions that are recorded in the examination reports.  38 C.F.R. § 3.304(b)(1)  (2015).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Wrist Disorder

The Veteran is seeking service connection for a right wrist disorder.  He asserts that he incurred or aggravated a disability of the right wrist in service, stemming from when he was working on the wings of an aircraft and "slipped and fell and broke my nose and pulled my wrist trying to hang on."  See April 2011 Veteran correspondence; see also DD214 ("Aircraft Engine Mechanic").

Service treatment records reflect at entrance in August 1952, a history of a "healed" right colles fracture from 1949, however, it was labeled "NCD" or not considered disabling.  A December 1954 service treatment note reflects that the Veteran complained of hurting his right wrist "yesterday," and that it was "fixed 5 years ago."  X-rays were ordered, but no assessment of injury or disability was noted, and subsequent service treatment records and the Veteran's discharge examination in August 1955 were silent as to any further wrist-related complaints.  

The Veteran contends that his wrist has caused "aching pain...like a toothache" since service, and VA examinations in April 2010 and February 2016 have identified current right wrist disability diagnoses.  See February 2016 VA examination ("osteoarthritis").  

The Veteran is entitled to the presumption of soundness upon entrance into service because a right wrist disability was not "noted" on the entrance examination report. See 38 C.F.R. § 3.304(b) (stating a condition must be recorded in the entrance examination report to be "noted"); see also 38 U.S.C.A. § 1111.  The Board finds that the notation of a "healed" right wrist fracture which was not considered disabling and not specifically listed under the "summary of defects and diagnoses" portion of the entrance examination does not sufficiently "note" a right wrist disability.

Additionally, both prongs of the presumption of soundness are not rebutted by clear and unmistakable evidence.  There is sufficient medical evidence regarding whether the Veteran's in-service accident either caused or aggravated his current osteoarthritis.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) (holding that the presumption of soundness can only be rebutted by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service).  Clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the evidence be "undebatable."  Laposky v. Brown, 4 Vet App 331, 334 (1993) and Quirin v. Shinseki, 22 Vet App 390, 396 (2009). 

As noted above, on the Veteran's August 1952 entrance examination a right colles fracture was identified.  However, the entrance examination noted that the injury was both "healed" and not considered disabling.  Both the April 2010 and February 2016 VA examiners identified the Veteran as suffering a pre-existing condition, however, they provided no rationale for this basis, other than noting the entrance examination's identification of the healed fracture.  Thus, in balancing the evidence of the Veteran's alleged pre-existing right wrist trauma, it does not rise to a level of clear and unmistakable evidence, and VA is unable to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  As the Veteran's entrance examination does not identify the right wrist fracture as a disabling defect, the entrance documentation does not create an undebatable position as to the pre-existence of the Veteran's right wrist condition.  As the government failed to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim now turns on whether the Veteran's right wrist disorder was incurred in service.

Turning to the question of service incurrence, the Board relies on the Veteran's testimony that he injured his suffered a right wrist accident during service.  The Veteran related that he has continued to experience wrist pain since his service injury.  While the Veteran is unable to diagnosis the condition of osteoarthritis on his own, or to conclusively determine the causative factor leading to his current condition, he is capable of relaying his wrist symptoms. Furthermore, as the symptoms of osteoarthritis include subjective complaints like pain, and swelling, the Board finds that the Veteran is competent to provide the details of his lay observation in relation to the specific disability at issue.  See generally Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

The Board also relies on the April 2010 VA opinion regarding direct service connection, who after review of the Veteran's lay assertions and STRs, determined that the Veteran's "right wrist condition is most likely related to injury/condition in service."  The April 2010 VA examiner identified that "it would not be unusual for the Veteran to have chronic wrist pain as a result of this injury."  The Board finds the opinion to be sufficiently probative in proving the nexus element.  See Prejean v. West, 13 Vet. App. 444 (2000).

In view of the foregoing, and with any benefit of the doubt resolved in the Veteran favor, there is persuasive lay and medical evidence of record that the Veteran's currently diagnosed osteoarthritis is related to his military service.  Accordingly, service connection for a right wrist disability is warranted.

Deviated Septum and Chronic Allergies

The Veteran is seeking entitlement to service connection for a deviated septum and chronic allergies related to his nasal issues which he asserts was caused by poor medical treatment during his active duty.  See August 2009 Veteran correspondence ("while in Korea I began to experience problems with my breathing and nose...a doctor treated me by inserting a tool...up my nose...believe the doctor's action resulted in my deviated septum...continued to bother me and I have since been diagnosed with the deviated septum, allergies.")  

As noted by the April 2010 VA examiner, post-service private and VAMC medical documentation are silent as to any diagnosis of deviated septum, and do not contain any post-service evidence that the Veteran "currently suffers from allergies or allergic rhinitis."  See April 2010 VA examiner.  The examiner identified that the Veteran was "indeed diagnosed" with chronic allergic rhinitis during his active duty in 1955, and that he currently has allergic flare-ups due to environmental issues, but these occurrences are "intermittent" and there is "no interference of breathing through the nose, purulent discharge, speech impairment or evidence of chronic sinusitis."  

A necessary element for establishing any service connection claim, including one for a deviated septum and chronic allergies, is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted in the introduction, the Veteran first filed his claim for a deviated septum in 2005, thus service connection must be denied, because the preponderance of the evidence is against a finding of a probative diagnosis of any nasal condition, to include deviated septum or chronic rhinitis or sinusitis, throughout the claims period.

The Board finds it significant that the April 2010 VA examination report contains no diagnosis of any current nasal disorder, which further supports the finding that this disorder does not presently exist in this case.  The April 2010 VA examiner relied on a complete and thorough review of the Veteran's record, including all lay and medical evidence contained in the claims file.  The April 2010 report was the product of a very thorough interview and examination of the Veteran and reviewed all of the evidence pertinent to the Veteran's account of his experiences during service.  The April 2010 VA examiner concluded that the Veteran did not have a deviated septum, and while he did present a diagnosis of chronic allergies during service, he does not demonstrate a current diagnosis of chronic rhinitis or sinusitis.

The Board has also considered the Veteran's lay statements.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). However, unlike disorders that may be observable as to both their incurrence and their cause, the rendering of a current diagnosis of a nasal disability is outside the Veteran's purview.  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the April 2010 VA examiner who performed a thorough review and examination of the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has any current nasal disorder.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The lay statements of the Veteran were considered, but are found to be less probative than the April 2010 VA examination report.  Moreover, while the Veteran did demonstrate an allergic diagnosis during service, there is no nexus or causal link to any current symptomatology because of the most probative evidence of record, the April 2010 VA examination.  

Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against the finding of a current deviated septum or allergic disability.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a diagnosis).  Accordingly, service connection for a deviated septum and chronic allergies, is denied.


ORDER

Entitlement to service connection for a right wrist disorder is granted.

Entitlement to service connection for a deviated septum is denied.

Entitlement to service connection for chronic allergies is denied.


REMAND

The Veteran seeks entitlement to service connection for a back disorder.  Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he was "hit by the propeller of an 83 Gruman" while in service, resulting pain and discomfort first manifesting after service in the late 1950's and continuing through to the present.  See September 2013 VA Form 9.   

Service treatment records reflect that in October 1954, the Veteran "hurt spine" due to an aircraft backing into him.  See October 1954 Sick Call Treatment Record.

Following a review of the Veteran's claims file and an in-person physical evaluation, the Veteran was diagnosed with lumbosacral spondylosis and bilateral lumbar radiculopathy during an April 2010 VA examination.  Accordingly, the Board finds that the Veteran has a current low back disability.  

However, to date, a medical opinion has not been obtained that sufficiently details the etiology of his current lumbar spine disorders.  The April 2010 VA examination does not provide a sufficiently detailed rationale, contradictorily noting that the Veteran had underwent post-service lumbar surgery, yet also identifying that there are "no records in the years following separation," and the report also both identified the October 1954 injury, yet concluded that there was "no objective evidence that the Veteran had a chronic back problem or significant injury."  Moreover, the report did not appear to consider the Veteran's statements of ongoing and continuous back symptomatology during and since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, on Remand, a thorough opinion addressing the Veteran's lumbar spine disorder should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2. Ask the Veteran to provide a release for relevant records of treatment from any private facilities he frequented for his low back disorder from 1955 to the present.  If he provides the necessary releases assist him in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After the completion of the previous directives, afford the Veteran a VA examination for his lumbar spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, the examiner should individually identify all of the Veteran's current low back disorders.  For each low back disorder identified, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

That any of the identified low back disorders began during service, or are causally or etiologically due to symptoms experienced during service.  In discussing this inquiry, the examiner is directed to provide comment on the Veteran's complaints of back pain during service, including his October 1954 sick call visit.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


